Citation Nr: 0305393	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Service connection for burn scars, left leg.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals, burn scars, left hand (minor), currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals, burn scars, right hand (major), currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
residuals, burn scars, left upper extremity (minor), 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
residuals, burn scars, right upper extremity (major), 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected 
residuals, burn scars, face, neck and ears, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

9.  Entitlement to an effective date prior to August 30, 1996 
for a 50 percent rating for service-connected post-traumatic 
stress disorder, based on claim of clear and unmistakable 
error in an RO decision, dated April 18, 1997.

10.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder, based on 
claim of clear and unmistakable error in an RO decision, 
dated April 18, 1997.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty for training from August 1962 to 
September 1966. 

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  



REMAND

The Board has been notified that in January 2003, the RO 
granted some of the veteran's claims that are currently on 
appeal.  Specifically, the RO granted the veteran's TDIU 
claim, increased the veteran's rating for PTSD to 70 percent, 
and increased his rating for residuals, scars of the face, 
neck and ears, to 50 percent.  The RO also recharacterized 
and reevaluated four other disabilities (residuals of his 
scars of the hands and upper extremities) under a new version 
of the regulation concerning ratings for skin disorders.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002); see also 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (as in effect August 30, 2002).  
In this regard, the Court of Appeals for Veterans Claims has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g) (West 1991).  

The Board has determined that a remand is required.  First, 
there is no indication that the veteran has been adequately 
notified of the new criteria, or that he has been given an 
opportunity to submit evidence and argument in support of his 
claim under the new regulation.  Second, the most recent VA 
examination report covering the veteran's scars is dated in 
July 2002.  This report does not contain findings which are 
adequate to evaluate the residuals of his scars under the new 
version of 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7801 
(as in effect August 30, 2002), and there are no other 
examination reports in the claims files that are adequate for 
this purpose.  As prejudice to the veteran would result if 
the Board were to proceed to adjudicate the merits of his 
claims for increased ratings for the residuals of his scars 
without obtaining further medical input, a remand is required 
so that the veteran may be scheduled for another examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  Finally, it 
appears that the RO based its January 2003 decision, at least 
in part, on evidence which is not currently associated with 
the claims files.  This evidence should be consolidated into 
the record.  Moreover, the record doesn't reflect whether the 
RO furnished the veteran with a supplemental statement of the 
case following their recent rating action.

Therefore, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for an examination of his scars to 
determine the nature and extent of the 
residuals of his service-connected scars, 
to include: a) (with regard to his face, 
neck, and ear scars) whether he has one 
or more "characteristics of 
disfigurement," see 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect August 
30, 2002); and b) findings as to the size 
of the scars in square inches or 
centimeters, with consideration of 
whether his scars warrant separate 
ratings as scars in widely separated 
areas.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7801 and Note (1) (as in effect 
August 30, 2002).  All clinical 
manifestations should be reported in 
detail. All opinions and supporting 
rationales must be in writing.

2.  After completion of the development 
above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should consolidate 
all evidence into the claims files and 
readjudicate the veteran's claims, to 
include consideration of all applicable 
schedular rating criteria.


If the benefits sought are not granted, the veteran should be 
furnished a supplemental statement of the case, and be 
afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




